Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
The claims filed on 01/17/2019 are acknowledged and have been fully considered. Claims 1-15 are currently pending.

Election/Restrictions
In the response of 11/24/2020, applicants elected the following species:
Type of surfactant in Step 1: Pluronic P103, which is a polyoxyethylene-polyoxypropylene condensate
Type of surfactant in Step 2: Newcol-710, which is polyoxyethylene polycyclic phenyl ether
Applicants elected the species with traverse, and the traversal is because applicants argue it would not be undue burden to search all the recited species. This argument is not persuasive because as discussed in the restriction requirement, the different types of surfactants all belong to different classes of surfactants and do not share a common structural property. The species election requirement is proper and made Final.
In the response dated 11/24/2020, applicants have stated that claims 1-3, 5, 8 and 12 read on the elected species.  These claims will be examined further on the merits of the claims.

Claims 1-3, 5, 8 and 12 are now under consideration.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/17/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
The earliest effective U.S. filing date afforded the instantly claimed invention has been determined to be 07/22/2011, the filing date of PCT application PCT/JP2011/066672 of which application US 13/811,562 is a national stage 371 entry of.  The instant application is a continuation of US 13/811,562.
Acknowledgment is made of applicant’s claim to foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy of the JP 2010-166317 application was filed with the USPTO on 01/22/2013 (in the parent application US 13/811,562).  In the case that an intervening reference is applied in a rejection, applicants will be entitled to the foreign priority date for the purpose of overcoming the date of the reference, provided that a certified English language translation is supplied and it is determined that the corresponding foreign application supports the claims in the manner required by 35 U.S.C. 112, first paragraph.  See MPEP § 201.15.

Claim Objections
Claims 1-3, 5, 8 and 12 are objected to because of the following informalities:
The claims recite the active method steps in passive language (wherein phospholipase and/or sphingomyelinase is/are allowed to act on a test sample, step 1 is carried out in the presence of a surfactant etc.,).  It is suggested to amend the claims to use active form language (reacting a test sample with phospholipase and/or sphingomyelinase etc.,) to render the method steps more readily understandable.
Claim 1 is objected to because it contains convoluted and extraneous language. The limitations ‘to transfer cholesterol to the outside of the reaction system meaning that cholesterol and any esters thereof are eliminated or protected such that cholesterol and any esters thereof are not involved in the later steps of the method’ after “to act on a test sample” in lines 4-6 of claim 1 is a second step separate from reacting a test sample with phospholipase and/or sphingomyelinase.
Claim 1 is objected to because it is missing an article ‘a’ before phospholipase in line 3. It is suggested to amend to “a phospholipase”. 
Claims 2, 3, 5, 8 and 12 are objected to because the claims recite “wherein said” in line 1, and this phrase is redundant.  It is suggested to amend to “said”.
Claim 5 is objected to because it recites “at least one anionic surfactant selected from the group consisting of amide ether sulfate” in lines 3 and 4, however “amide ether sulfate” is only one surfactant. It is suggested to amend to “at least one anionic surfactant, amide ether sulfate”.

Appropriate correction is needed.

Claim Rejections - 35 USC § 112 (2nd Paragraph)
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-3, 5, 8 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The preamble of claim 1 recites “A method for quantifying cholesterol in high-density lipoprotein 3”, however the claims recites a method Step 1 which eliminates or protects cholesterol or any esters thereof, and in Step 2 the cholesterol remaining in the reaction system is quantified.  The active method steps, step 1 and step 2 do not set forth that it is the cholesterol in high-density lipoprotein 3, that is quantified and the method steps do not match the preamble.  Claim 8 (and claim 12 which depends from 
Claim 1 recites the limitation "the reaction system" in line 4.  There is insufficient antecedent basis for this limitation in the claim. The term “the reaction system” is not defined by the specification and/or the claims and this renders the claim indefinite. The claim does not set forth the required steps that need to be performed ‘to transfer cholesterol outside of the reaction system’. The specification at pages 6 and 7 defines the terms ‘transferred to the outside of the reaction system’ (in par. [0020]), ‘elimination’ (in par. [0021]) and ‘protection’ (in par. [0022]), however these paragraphs only stated the desired outcomes but does not define the method steps required to achieve the desired outcome.
Dependent claims 2, 3, 5, 8 and 12 are rejected for the same reason.
Appropriate clarification is needed.  The following amendment is suggested to obviate the rejection.
Claim 1. A method for quantifying cholesterol in high-density lipoprotein 3, the method comprising the following steps:
reacting a test sample with a phospholipase and/or sphingomyelinase;
subsequently reacting the test sample with a surfactant that reacts with lipoproteins other than high-density lipoprotein 3 to eliminate or protect cholesterol and any esters thereof; and
subsequently reacting the test sample with a surfactant that reacts with high-density lipoprotein 3 to quantify remaining cholesterol in the test sample.
Claim 2. The method according to claim 1, said phospholipase is phospholipase C and/or phospholipase D.
Cancel claim 3.
Claim 5. The method according to claim 1, said surfactant that eliminates or protects cholesterol and any esters thereof is at least one non-ionic surfactant selected from the group consisting of polyoxyethylene-polyoxypropylene condensates and polyoxyethylenestearylamine, and/or at least one anionic surfactant, which is amide ether sulfate.
Cancel claim 8.
Claim 12. The method according to claim 1, said surfactant in the quantification step is at least one nonionic surfactant having a Hydrophilic-Lipophilic Balance (HLB) of 11 to 14 and is selected from the group consisting of polyoxyethylene distyrene-modified phenyl ether, polyoxyethylene tribenzyl phenyl ether, polyoxyalkylene alkyl ether, polyoxyethylene polycyclic phenyl ether, and polyoxyethylene cumyl phenyl ether.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-3, 5, 8 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Koji (JP 2001-346598; Pub. Dec. 18, 2001; Applicant IDS) in view of Itoh’516 (WO 2009/048143; Pub. Apr. 16, 2009; equiv. to US 2010/0255516; Applicant IDS), Itoh’413 (US 2009/0181413; Pub. Jul. 16, 2009; Applicant IDS) and Yamamoto (US 2006/0014207; Pub. Jan. 19, 2006).
The Koji reference submitted in the IDS is in Japanese and the rejection cites the paragraphs in the full translation of the document which is attached with this office action. The Itoh’516 reference is a WIPO document in Japanese, and the equivalent document in English is US 2010/0255516.  The rejection below cites the paragraphs in the US 2010/0255516 document.
The method in the instant claims is interpreted to comprise the following steps to be performed in the following sequence.
A method for quantifying cholesterol in high-density lipoprotein 3, the method comprising the following steps in sequence:
reacting a test sample with a phospholipase and/or sphingomyelinase;
reacting the test sample that reacts with lipoprotein other than high-density lipoprotein 3 to eliminate or protect cholesterol and any esters thereof;
reacting the test sample with a surfactant that reacts with high-density lipoprotein 3 to quantify remaining cholesterol in the test sample.
Applicants elected Pluronic P103, which is a polyoxyethylene-polyoxypropylene condensate, as the species of surfactant that reacts with lipoprotein other than high-density lipoprotein 3 to eliminate or protect cholesterol and any esters thereof. Applicants elected Newcol-710, which is polyoxyethylene polycyclic phenyl ether, as the species of surfactant that reacts with high-density lipoprotein 3 to quantify remaining cholesterol in the test sample.
Koji teaches methods of quantifying the cholesterol associated with High Density Lipoprotein 3 (HDL-3) using nonionic surfactants that reacts preferentially with HDL-3 and enzymes (par. [0013], [0018-0022]).  Koji teaches the nonionic surfactant reacts 
Koji does not teach a multi-step method for measuring the HDL-3 cholesterol, wherein in the first step the test sample is reacted with enzymes (phospholipase and/or sphingomyelinase) and then reacting the enzyme treated sample with surfactants that react preferentially with non-HDL3 lipoproteins (Pluronic P103), and then in a subsequent step quantifying the cholesterol remaining in the system by reacting with a surfactant that reacts with HDL3 (Newcol 710).
Itoh’516 teaches methods for measuring cholesterol by treating samples with phospholipase C, phospholipase D or sphingomyelinase (Abstract, par. [0030]; Re. claim 2). Itoh'516 teaches treating samples with these enzymes eliminates cholesterol in LDL and causes the cholesterol to the outside of the reaction system (par. [0030]).  Itoh'516 teaches surfactants can also be used to selectively eliminate cholesterol associated with different fractions of lipoproteins (LDL, VLDL etc.,) (par. [0031]). 
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to modify the methods of Koji and add the step treating the test sample with phospholipase C, phospholipase D or sphingomyelinase as taught by Itoh’516.  One of ordinary skill in the art would be motivated to do so because Itoh'516 teaches treating samples with these enzymes eliminates cholesterol in LDL and causes the cholesterol to the outside of the reaction system.  Since Koji is teaching methods to quantify HDL3, there would be a reasonable expectation of success to treat the sample with Itoh’516 enzymes because they eliminate non-HDL3 cholesterol in the sample (cholesterol in LDL).

Itoh’413 teaches methods to measure cholesterol in different lipoprotein components (par. [0014]). Itoh’413 teaches an assay to measure HDL cholesterol using a reagent composition that reacts with lipoproteins other that HDL in step (1) and a reagent composition that reacts with HDL in the second step, step (2) (par. [0096]). Itoh'413 teaches the reagent in first step (1) to contain enzymes cholesterol esterase and cholesterol oxidase, and teaches adding a surfactant that acts on lipoproteins other than HDL to be used in the first step (1). Itoh’413 teaches the surfactant in step (1) to be polyoxyethylene-polyoxypropylene copolymers such as Pluronic P-103 (par. [0087,0097]; Re. claims 3, 5). 
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to further modify the methods of Koji in view of Itoh’516 and add the step treating the test sample with Pluronic P103 as taught by Itol’413.  One of ordinary skill in the art would be motivated to do so because Itoh'413 teaches treating samples with Pluronic P103 reacts with cholesterol not in HDL.  Since Koji is teaching methods to quantify HDL3 (which is a type of HDL), there would be reasonable expectation of success to treat the sample with Pluronic P103 because it reacts with non-HDL cholesterol in the sample.

Koji, Itoh’516 and Itoh’413 do not teach the surfactant in the quantification step to be Newcol 710.
Yamamoto teaches methods to measure lipid in specific lipoproteins using polyoxyalkylene polycyclic phenyl ether surfactants including Newcol 710 (with a HLB of 13.6) (see par. [0030]) to be used in assays to measure HDL cholesterol (see par. [0047], Table 1; Re. claims 8,12).
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to further modify the methods of Koji in view of Itoh’516 and Itoh’413 and add the step treating the test sample with Newcol 710 during the quantification step as taught by Yamamoto.  One of ordinary skill in the art would be motivated to do so because Yamamoto teaches adding Newcol 710 to assay samples to quantify HDL cholesterol.  Since Koji is teaching methods to quantify HDL3 (which is a type of HDL), there would be reasonable expectation of success to add Newcol 710 because it reacts with HDL cholesterol in the sample.
The combination of Koji, Itoh’516, Itoh’413 and Yamamoto renders claims 1-3, 5, 8 and 12 obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

U.S. Patent No. 8,932,865 in view of Itoh’516 (WO 2009/048143; Pub. Apr. 16, 2009; equiv. to US 2010/0255516)
Claims 1-3, 5, 8 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3 and 10 of U.S. Patent No. 8,932,865 in view of Itoh’516.  
Claim 1 of the ‘865 patent recites a method for quantifying cholesterol in high-density lipoprotein 3 (HDL3), the method comprising a step 1 of reacting a test sample 
The ‘865 patent claims do not recite reacting the test sample with phospholipase C or D and/or sphingomyelinase.
Itoh’516 teaches methods for measuring cholesterol by treating samples with phospholipase C, phospholipase D or sphingomyelinase (par. [0030]). Itoh'516 teaches treating samples with these enzymes eliminates cholesterol in LDL and causes the cholesterol to the outside of the reaction system (par. [0030]). Itoh'516 teaches surfactants can also be used to selectively eliminate cholesterol associated with different fractions of lipoproteins (LDL, VLDL etc.,) (par. [0031]). 
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to modify the method of the claims of ‘865 patent and add the step treating the test sample with phospholipase C, phospholipase D or sphingomyelinase as taught by Itol’516. One of ordinary skill in the art would be motivated to do so because 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRIKANTH PATURY whose telephone number is (571)270-1020.  The examiner can normally be reached on Monday-Friday, 9:30 - 6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise W Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657                                                                                                                                                                                                        


/Srikanth Patury/
Examiner, Art Unit 1657